PER CURIAM.
Appeal is taken from a decree closing premises owned and occupied by appellant and enjoining the further maintenance of a nuisance thereon, all pursuant to section 22, title 2, National Prohibition Act (41 Stat. 314). No assignment of error is presented that has not been decided adversely to appellant in one or more of the many similar cases we have decided during the last few months. The record has also been examined to ascertain whether the evidence supports the decree. Satisfied that it does, we find no reversible error. The decree is affirmed.